Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 - 31, and 39 - 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 103 as obvious over US20150376061.
Regarding claims 30, US20150376061 discloses a method of converting a starting  fly ash such as Class C fly ash to a more valuable Class F fly ash for use in cement composition. The primary difference between these classes is the amount of calcium, silica, alumina, and iron content in the ash([0007]).  The method of converting a Class C fly ash to a Class F fly ash comprises: providing a certified or non-certified Class C fly ash; providing a natural or other pozzolan; and combining the Class C fly ash with the natural or other pozzolan, to produce a Class F fly ash ([0090-0093]). The natural or other pozzolan contains amorphous silica, amorphous alumina, and iron. The natural or other pozzolan of some embodiments is selected for its silica content. The natural or other pozzolan of some embodiments is selected for its alumina content. The natural or other pozzolan of some embodiments is selected for its combined silica/alumina and iron content ([0075]). The natural or other pozzolan is selected for its particle-size distribution, surface area, particle-shape distribution, density, viscosity, or other properties ([0077]).
The natural or other pozzolan is present in a concentration of about 1 wt % to about 99 wt % in the pozzolanic composition, upgraded fly ash, or Class F fly ash. In 
The additional step of “when the at least one chemical characteristic of the blended pozzolan differs from the established amount or range, modifying the blending ratio so that the blended pozzolan has or is restored to have the at least one chemical at the established amount or range” can be read  as   an optional  step.  Because   there is  no  need  to carry  out the  additional step  when the at least one chemical 
Although the prior art does not use the exact wording as applicants set forth in the claims, the claimed step are necessarily followed from the prior art teaching. The prior art discloses the preferred contents of the flyash C and flyash F, thus, it is reasonable to expect determining the fly ash C and F blend’s  the amount of calcium, silica, alumina, and iron content in the ash. The claimed characteristic are deemed to naturally flow from the blending in the prior art, since the prior art combination teaches an invention with a substantially similar chemical.

Regarding claims 39,  and 40, the weight ratio of the natural pozzolan to the fly ash is about 0.02, 0.05, 0.1, 0.2, 0.3, 0.5, 0.8, 1, 2, 3, 5, 8, 10, 15, 25, 50, 75, or 90, for example ([0065-0068]). The natural or other pozzolan is selected for its particle-size distribution, surface area, particle-shape distribution, density, viscosity, or other properties ([0077]). US20150376061 further discloses that the pozzolanic composition may or may not include components in addition to the fly ash and natural pozzolan. For example, additives or admixtures may also be introduced and the natural or other pozzolan is selected for its high silica content and pozzolanic strength to be used as an additive to remediate poor quality fly ash to a degree that will transform the previously unusable fly ash into a useful Class F fly ash ([0067] and [0076]). Thus,  the  prior  art’s  blending  ratio  is  modified  to  obtain   the  desired Class F fly ash.
Regarding claim 41, the natural pozzolan may be a pozzolanic, volcanic ash, such as (but not limited to) a pozzolan derived from tephra, tuff, pumicite or pumice (collectively referred to as "pumice" hereafter) or perlite. In some embodiments, the natural pozzolan is selected from the group consisting of pumice, perlite, metakaolin, diatomaceous earth, ignimbrites, calcined shale, calcined clay, and combinations thereof. Other by-product pozzolans such as silica fume, ground glass, vitrified calcium alumino-silicates, and high silica content Class F fly ash may also be used as remediation or beneficiation agents. Ground granulated blast furnace slag may, in 
Regarding claim 42, US20150376061 discloses converting a Class C fly ash, which is  a classified  flyash, to a Class F fly ash ([0090]).
Regarding claims 43 -48, US20150376061 discloses the  same  pozzolan materials and the pozzolanic composition may or may not include components in addition to the fly ash and natural pozzolan. For example, additives or admixtures may also be introduced and the natural or other pozzolan is selected for its high silica content and pozzolanic strength to be used as an additive to remediate poor quality fly ash to a degree that will transform the previously unusable fly ash into a useful Class F fly ash ([0067] and [0076]). Thus,  the  prior  art’s  blending  ratio  is  modified  to  obtain  the  desired Class F fly ash. US20150376061 discloses a method of converting a Class C fly ash to a more valuable Class F fly ash for use in cement composition. The primary difference between these classes is the amount of calcium, silica, alumina, and iron content in the ash ([0007]). It would have been obvious to one having ordinary skill in the art to repeatedly analyze the Class C fly ash or  the  blend  because it was known in the art that such step can be used for preparing a desired blend. Applying such known technique to a known method to yield predictable results would have reasonable expectation of success for one of ordinary skill in the art and repeating such steps for same purpose only involves routine skill for one of ordinary skill in the art (see MPEP 2143). 


Regarding claim 50, the pozzolanic composition, upgraded fly ash, or Class F fly ash is certified under ASTM C618-12. The pozzolanic composition, upgraded fly ash, or Class F fly ash is certified under AASHTO M295([0033]).
Regarding claims 51 and 53, the "natural pozzolan", "other pozzolan," "natural or other pozzolan," and the like, should not be construed as limiting and refers to any efficacious pozzolan that can function as a fly ash remediation agent. A "fly ash remediation or beneficiation agent" is any supplementary cementitious material which possesses the chemical and physical properties necessary to enhance, convert, or remediate a waste fly ash or a Class C fly ash. In preferred embodiments, the fly ash remediation or beneficiation agent converts a waste fly ash or a Class C fly ash into a certifiable Class F fly ash, as defined by ASTM C618 and/or AASHTO M295. Additionally, the fly ash remediation agent is preferably able to remediate or enhance an already certified Class F fly ash, such that when used as a pozzolan in concrete, the 
Regarding claims 52 and 54, the pozzolanic composition, upgraded fly ash, or Class F fly ash is certified under ASTM C618-12. In these or other methods, the pozzolanic composition, upgraded fly ash, or Class F fly ash is certified under AASHTO M295([0033]).
Regarding claims 55 - 56, US20150376061 discloses a method of converting a starting fly ash such as Class C fly ash to a more valuable Class F fly ash for use in cement composition. The primary difference between these classes is the amount of calcium, silica, alumina, and iron content in the ash([0007]).  The method of converting a Class C fly ash to a Class F fly ash comprises: providing a certified or non-certified Class C fly ash; providing a natural or other pozzolan; and combining the Class C fly ash with the natural or other pozzolan, to produce a Class F fly ash ([0090-0093]). The natural or other pozzolan contains amorphous silica, amorphous alumina, and iron. The natural or other pozzolan of some embodiments is selected for its silica content. The natural or other pozzolan of some embodiments is selected for its alumina content. The natural or other pozzolan of some embodiments is selected for its combined silica/alumina and iron content ([0075]). The natural or other pozzolan is selected for its particle-size distribution, surface area, particle-shape distribution, density, viscosity, or other properties ([0077]).
The natural or other pozzolan is present in a concentration of about 1 wt % to about 99 wt % in the pozzolanic composition, upgraded fly ash, or Class F fly ash. In 
The additional step of “when the at least one chemical characteristic of the blended pozzolan differs from the established amount or range, modifying the blending ratio so that the blended pozzolan has or is restored to have the at least one chemical at the established amount or range” can be read  as  an optional  step because there is  no  need  to carry  out the  additional step  when the at least one chemical characteristic 
Although the prior art does not use the exact wording as applicants set forth in the claims, the claimed step are necessarily followed from the prior art teaching. The prior art discloses the preferred contents of the flyash C and flyash F, thus, it is reasonable to expect determining the fly ash C and F blend’s  the amount of calcium, silica, alumina, and iron content in the ash. The claimed characteristic are deemed to naturally flow from the blending in the prior art, since the prior art combination teaches an invention with a substantially similar chemical.
Response to Arguments
12/17/2020 have been fully considered but they are not persuasive. 
The applicant argues that claim 30 was also amended to recite the additional step of “when the at least one chemical characteristic of the blended pozzolan differs from the established amount or range, modifying the blending ratio so that the blended pozzolan has or is restored to have the at least one chemical at the established amount or range”. The  Examiner respectfully  submits   that  such  step  can  be  read  as   an optional  step,  since   there  is  no  need  to carry  out the  additional step  when the at least one chemical characteristic of the blended pozzolan does  not  differs from the established amount or range. US20150376061 discloses  that the pozzolanic composition may or may not include components in addition to the fly ash and natural pozzolan. For example, additives or admixtures may also be introduced and the natural or other pozzolan is selected for its high silica content and pozzolanic strength to be used as an additive to remediate poor quality fly ash to a degree that will transform the previously unusable fly ash into a useful Class F fly ash ([0067} and [0076]). Thus,  the  prior  art’s  blending  ratio  is  modified  to  obtain   the  desired Class F fly ash. It would have been obvious to one having ordinary skill in the art before the effective  filing  date  of the  application  to repeat the steps of  blending because it was known in the art that such step can be used for obtain desired flyash. Applying such known technique to a known method to yield predictable results would have reasonable expectation of success for one of ordinary skill in the art and repeating such steps for same purpose only involves routine skill for one of ordinary skill in the art (see MPEP 2143)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731